10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-05760-BHS Document 189 Filed 09/03/19 Page 1of5

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

HP TUNERS, LLC, a Nevada limited liability)

company, CASE NO. 3:17-cv-05760-JRC

IN SUPPORT OF PLAINTIFF’S
RESPONSE IN OPPOSITION TO
) DEFENDANTS’ MOTION FOR
KEVIN SYKES-BONNETT and SYKED) PARTIAL SUMMARY JUDGMENT
ECU TUNING INCORPORATED,)
Washington corporation, and JOHN)
MARTINSON, )

)
)
Plaintiff, ) DECLARATION OF KEITH PROCIUK
)
)

VS.

Defendants.

 

 

 

I, KEITH PROCIUK, pursuant to 28 U.S.C. § 1746, being duly sworn according to law,
hereby state and declare as follows:

1. My name is Keith Prociuk. I am an individual over the age of 18 years. I have
personal knowledge of the matters set forth in my declaration and would be willing and able to
testify thereto if and when called upon to do so.

2. I am an owner of HP TUNERS, LLC.

DECLARATION OF KEITH PROCIUK - page 1
Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
211 E. McLoughlin Boulevard, Suite 100
PO Box 611
Vancouver, WA 98666-0611
(360) 750-7547
12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:17-cv-05760-BHS Document 189 Filed 09/03/19 Page 2 of 5

3. At substantial expense, hard work and ingenuity over the course of many years
and thousands of man hours, HPT has developed complete, cost effective tuning and data
acquisition solutions for automobile enthusiasts and professional shops.

4. Over the years, HPT has carefully safeguarded its proprietary products, source
code and confidential and proprietary information in order to protect its trade secrets,
specifications and software.

5 HPT is a niche business, which provides complete, cost effective automotive
tuning and data acquisition solutions for enthusiasts and professional shops.

6. HPT’s business includes but is not limited to computer hardware and software
designed for use in custom and/or pre-programmed engine and transmission tuning and
calibration applications for automobiles, trucks and other types of vehicles (including but not
limited to ATVs, snowmobiles and watercraft) (the “HP Tuners Business”).

7. HPT has expended significant time, money and resources to develop the HP
Tuners Business, and HPT has created methods of business, strategies, programs and
technologies which did not exist in the industry prior to HPT’s development of the HP Tuners
Business.

8. Over the years, HPT has invested a great deal of time and money in
developing its proprietary products and source code, and in building and growing the
HP Tuners Business.

9, HPT is constantly working to develop its products, source code and offerings, and
has devoted substantial time, money and resources to protect its confidential and proprietary

information, and to avoid efforts by third parties to pirate HPT’s products and offerings.

DECLARATION OF KEITH PROCIUK - page 2
Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
211 E. McLoughlin Boulevard, Suite 100
PO Box 611
Vancouver, WA 98666-0611
(360) 750-7547
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:17-cv-05760-BHS Document 189 Filed 09/03/19 Page 3 of 5

10. HPT’s confidential and proprietary software, source code, license key
generator and offerings have been developed and extensively refined by HPT at a
substantial cost and effort and constitute confidential information and valuable trade
secrets of HPT (collectively, the "Confidential Information").

11. HPT derives economic value from the fact that its Confidential Information
is not known outside of HPT’s business and is not available through any public records and
information sources. HPT’s Confidential Information cannot be independently developed by
its competitors without great effort and expense.

12. Recognizing the economic value that it derives from its Confidential
Information, as well as the potential value of this information to its competitors, HPT
requires that its Confidential Information be kept strictly confidential by its employees and
restricts access to this information. HPT has taken substantial steps and security measures to
protect the confidentiality of its Confidential Information, including but not limited to the
following:

a) HPT protects access to its Confidential Information through computer
passwords;

b) HPT protects to its Confidential Information through hard drive encryption
on all employee’s computers;

c) HPT protects access to its Confidential Information through sophisticated
firewalls;

d) HPT protects distribution of Confidential Information through non-
compete and non-disclosure agreements;

e) HPT limits the number of employees having access to its Confidential

DECLARATION OF KEITH PROCIUK - page 3
Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
211 E. McLoughlin Boulevard, Suite 100
PO Box 611
Vancouver, WA 98666-0611
(360) 750-7547
12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:17-cv-05760-BHS Document 189 Filed 09/03/19 Page 4of 5

Information;
f) Employees are given access to HPT’s Confidential

Information on a "need to know" basis;

g) HPT does not give access to its Confidential Information to non-
employees;
h) HPT employees are forbidden from copying, transferring or otherwise

duplicating any of HPT’s Confidential Information; and
i) HPT requires each employee to return to HPT all Confidential Information
when the employee leaves HPT’s employ.

13. Furthermore, HPT undertook reasonable measures to maintain the secrecy of its
proprietary products, source code, software and offerings, including but not limited to entering
into licensing agreements with protective clauses and installing security measures to prevent
others from obtaining access and pirating HPT’s confidential and proprietary products, source
code, software and offerings.

14. | HPT owned and possessed confidential and proprietary documents and data
containing trade secrets, including but not limited to source code, the HPT proprietary key
generator and MPVI communication protocol documents.

15. HPT’s confidential and proprietary source code, proprietary key generator and
MPVI communication protocol documents constitute information which has never been
accessible to the public and HPT takes significant measures to protect this secrecy of this
information.

16. | Without authorization by HPT, a former owner of HPT, provided Defendants with

copies of and access to confidential and proprietary information of HPT, including but not

DECLARATION OF KEITH PROCIUK - page 4
Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
211 E. McLoughlin Boulevard, Suite 100
PO Box 611
Vancouver, WA 98666-0611
(360) 750-7547
10

1]

12

13

14

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:17-cv-05760-BHS Document 189 Filed 09/03/19 Page 5of5

wR

limited to its confidential and proprietary source code, HPT’s proprietary key generator and
MPVI communication protocol documents.

17. Much of the actual “work” in connection with the software takes place in the online
services source code (e.g. server code). Work is maintained in online services to protect it from
distribution. That work is secured because it is what is of value. The server code is where Defendants
likely have most of HPT’s copied IP.

I hereby declare, under penalty of perjury, that all of the foregoing is true and accurate to
the best of my knowledge and belief.

Dated: September 2, 2019

Ulin

KEITH PROCIUK

DECLARATION OF KEITH PROCIUK - page 5
Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
211 E. McLoughlin Boulevard, Suite 100
PO Box 611
Vancouver, WA 98666-0611
(360) 750-7547
